LeoNakd, J.
The plaintiff complains that the defendants, Eager, El-' lerman & Co., are annoying and molesting him in the management and control of a portion of his property, to wit: the steamer Martha, and he has asked for and obtained an injunction restraining them from further interference. The particular acts of annoyance and molestation of which plaintiff complains are that defendants, who are the lessees of the oity wharves, have instituted judicial proceedings against him, and will probably continue to do so, before a justice of the peace -for the collection of certain fees and charges, imposed by an ordinance of the city of New Orleans, from which he claims his steamer is exempt.
*938The defendants excepted that the Superior District Court was without authority to restrain them from prosecuting the claims in question before the tribunals having jurisdiction of the amount in controversy.
We think that this exception should have been maintained. Plaintiff has his remedy under article seventy-four of the constitution, giving this court appellate jurisdiction in all cases in which the constitutionality or legality of any tax, toll, or impost imposed by a municipal corporation shall be in contestation, whatever may be the amount thereof. Levy & Co. vs. City of Shreveport, 27 An. 620.
It is therefore ordered, adjudged, and decreed that the judgment of the Superior District Court be reversed, and that plaintiff’s suit be dismissed at his costs.